583 So. 2d 997 (1991)
Ex parte State of Alabama.
(Re Bill Henry CARRAWAY v. STATE).
1901146.
Supreme Court of Alabama.
June 14, 1991.
James H. Evans, Atty. Gen., and Gilda Branch Williams, Asst. Atty. Gen., for petitioner.
David A. Simon, Bay Minette, for respondent.
Prior report: Ala.Cr.App., 583 So. 2d 993.
KENNEDY, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ., concur.